Citation Nr: 1711546	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  11-30 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as dysthymic disorder, to include as secondary to service-connected tension headaches.

2.  Entitlement to service connection for low back disorder.

3.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the cervical spine (neck disorder) prior to April 29, 2015, and in excess of 20 percent thereafter.

4.  Entitlement to a disability rating in excess of 10 percent for residuals of a stress fracture of the right tibia.  

5.  Entitlement to a compensable disability rating for residuals of a fracture of the right talus.

6.  Entitlement to a compensable disability rating for residuals of a fracture to the left pubic ramus.

7.  Entitlement to an initial compensable disability rating for tension headaches prior to April 29, 2015, and in excess of 30 percent thereafter.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A-L Evans, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to October 1983.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a October 2010 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).

Subsequently, in a May 2015 rating decision, the RO granted a higher 10 percent rating for the Veteran's service-connected neck disorder and a higher 30 percent rating for her service-connected tension headaches, both effective May 1, 2015.  Because, however, the grants did not represent the maximum benefit allowable (i.e., highest possible rating), the claims remained on appeal since the Veteran also did not indicate that she was content or satisfied with the greater ratings.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

Next, in a February 2016 rating decision, the RO noted that a clear and unmistakable error was found regarding the effective date for the increased evaluations for the Veteran's service-connected neck disorder and service-connected tension headaches noted above.  The RO indicated an effective date of April 29, 2015, instead of May 1, 2015.

The Board has also included the issue of whether a TDIU rating is warranted.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   

The issues of entitlement to service connection for low back disorder, entitlement to an initial disability rating in excess of 10 percent for a neck disorder prior to April 29, 2015, and in excess of 20 percent thereafter, entitlement to a disability rating in excess of 10 percent for residuals of a stress fracture of the right tibia, entitlement to a compensable disability rating for residuals of a fracture of the right talus, entitlement to a compensable disability rating for residuals of a fracture to the left pubic ramus, entitlement to an initial compensable disability rating for tension headaches prior to April 29, 2015, and in excess of 30 percent thereafter and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The Veteran's acquired psychiatric disorder, claimed as dysthymic disorder, is attributable to her service-connected tension headaches.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, claimed as dysthymic disorder, to include as secondary to service-connected tension headaches, have been met.  38 U.S.C.A. § 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Although this is the general standard for service connection, the Veteran recently contended that she has an acquired psychiatric disorder as a result of her already service-connected tension headaches.  Thus, in addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service treatment records are silent for complaints or treatment for any psychiatric problems.

During the pendency of the appeal, the Veteran has been diagnosed with dysthymic disorder.  An August 2010 VA mental disorders examination shows that the Veteran reported feeling depressed on a daily basis since service.  She noted experiencing anxiety, cognitive deficits and feelings of being overwhelmed.  She noted taking medication and that she had attended counseling for her condition.  Upon examination, the VA examiner found that the Veteran had a tendency to exaggerate the level of her distress; however, her responses on the test were consistent with her verbal responses during the interview.     

An April 2015 VA examination shows that a diagnosis of persistent depressive disorder for dysthymia was provided.  Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine, behavior, self-care and conversation was noted.  Upon examination, symptoms of depressed mood, chronic sleep impairment, mild memory loss, disturbances of motivation and mood and difficulty in adapting to stressful circumstances were found.  

The Veteran was afforded another VA examination in March 2017.  Symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, impairment of short and long term memory loss, flattened affect, impaired abstract thinking and difficulty in adapting to stressful circumstances were noted.  The VA examiner noted that the Veteran suffered from chronic headaches, causing daily pain.  The VA examiner opined that the claimed condition was at least as likely as not proximately due to or the result of the Veteran's service connected condition.  The VA examiner stated that the Veteran's headaches derived not from a depressive personality, but could be traced to diagnosed skeletal-muscular disorders, specifically conditions of the spine, neck, shoulders and legs.  These conditions had led to the subsequent depressive syndrome due to a medical condition.  The VA examiner stated that the Veteran's depression was due to her chronic headaches.

As noted above, service connection is warranted for a disability that was caused or aggravated by a service-connected disability.  The medical evidence, to include the March 2017 VA examination report, reflects that the Veteran's current depressive disorder is related to her service-connected tension headaches.  Accordingly, secondary service connection for an acquired psychiatric disorder, which has been diagnosed as dysthymic disorder, is warranted.  As the Board has granted secondary service connection it need not address direct service connection in this matter. 


ORDER

Entitlement to service connection for an acquired psychiatric disorder, claimed as dysthymic disorder, to include as secondary to service-connected tension headaches, is granted.


REMAND

A review of the record shows that the Veteran is in receipt of benefits from the Social Security Administration (SSA) starting in 2016.  However, it is unclear for what disability or disabilities the Veteran is receiving the SSA benefits.  In light of this uncertainty, the Board finds that these records should be obtained before deciding the remaining issues on appeal.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c); Golz v. Shinseki, 590 F. 3d 1317, 1323 (Fed. Cir. 2010) (clarifying that VA's duty to assist applies only to records relevant to a Veteran's present claim).  

The Board also notes that in February 2017, the RO received the Veteran's claim for a TDIU in which she reported that she could not secure or follow any form of substantially gainful employment because of all service-connected disabilities, including her service-connected tension headaches and now service-connected acquired psychiatric disorder.  

Consequently, in light of Rice, the remand of the claims for a higher ratings for her service-connected claims on appeal, and to afford the Veteran every possible consideration, the TDIU rating issue must be remanded because the claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU rating claim would, at this point, be premature.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be furnished with a 38 C.F.R. § 3.159(b) letter addressing her claim for TDIU and given a reasonable period of time to respond.  Any development stemming from such response should be undertaken.

2.  The RO should attempt to obtain from the claimed determination granting disability SSA benefits, and any outstanding records pertinent to the Veteran's claim from the SSA. 

All efforts to obtain the records should be documented, a negative response should be requested if no records are available.

3.  Finally, readjudicate the issues remaining on appeal, to include entitlement to TDIU.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


